07/05/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               November 28, 2018 Session

                 STATE OF TENNESSEE v. JAIME F. ZARATE

                Appeal from the Criminal Court for Hamilton County
                       No. 286916 Barry A. Steelman, Judge
                     ___________________________________

                            No. E2017-02553-CCA-R3-CD
                        ___________________________________

Defendant, Jaime F. Zarate, was convicted of rape of a child by a Hamilton County jury.
The trial court imposed a sentence of thirty years at one-hundred percent to be served in
the Department of Correction. On appeal, Defendant argues that the evidence was
insufficient to support his conviction, that the prosecutor improperly misstated evidence
during closing arguments, that the trial court erred by admitting the victim’s statement to
her mother and by admitting the 911 call, and that the trial court improperly sentenced
him. After a thorough review of the record, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT W. WEDEMEYER, JJ., joined.

D. Marty Lasley, Chattanooga, Tennessee, for the appellant, Jaime F. Zarate.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant
Attorney General; M. Neal Pinkston, District Attorney General; and Leslie Longshore
and Kevin Brown, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                         OPINION

Background

       Initially, we note that in order to protect the minor victim, she will be referred to
solely throughout this opinion as “the victim.” Because the victim was a minor at the
time of the offenses, we will refer to the victim’s mother and other members of the
victim’s immediate family by their initials in order to further protect the victim’s identity.
The victim’s mother, C.E., testified that Defendant was a friend and that she had rented a
room from Defendant while her husband was in an immigration detention center. She
and her husband moved into another residence after he was released; however, C.E. and
her husband remained on friendly terms with Defendant. On October 10, 2012, C.E.
called Defendant to see if the victim, who was six years old, could go to see a movie with
him. She testified:

        That day I called him or he called me - - no, I called him because [the
        victim] wanted to go to the movies, and at that time my husband had just
        gotten out of jail and we only had one car, so I couldn’t get out to take
        her places because he worked.
        I really trusted [Defendant]. We all went out together to skate, to go get
        ice cream. So my daughter said, “I want to go to the movies.”
        *     *       *
        I said to him, I called him, I said, “Are you going to go out to the movies
        with the other people that you always go out with?”
        And he says, he said yes, and I said, “[The victim] wants to go. Can you
        take her with you?”
        And he said, “Yes, I’ll pick her up” at a certain time, I don’t remember
        exactly. He picked her up, they went to the movies.
        I began to get uncomfortable when it was getting later and they hadn’t
        come back yet.

She thought that Defendant picked the victim up at approximately 9:00 p.m. to see the
movie. C.E. testified that she later called Defendant to see where he and the victim were,
and Defendant said, “Yeah, we’re coming.”

        C.E. testified that she hugged and kissed the victim when she arrived home, and
she noticed that the victim smelled like saliva. She then asked the victim if someone had
kissed her on the mouth or the cheek. C.E. noticed that the victim became nervous, and
the victim told her that Defendant had kissed her. When C.E. asked if anything else
happened, the victim began to cry and said that Defendant kissed her mouth, her neck,
and her vagina. C.E. immediately called 911. She testified: “Well, I was in shock. The
first thing that came to mind was to call the police at 911.” C.E. further said: “I thought
the worse. I thought that he had abused her, raped her; and while I was on the phone, I
took her pants off to make sure nothing was wrong.” A police officer later arrived at the
house, and C.E. told him everything. Afterwards, C.E. took the victim to the T.C.
Thompson Children’s hospital at Erlanger. A rape kit examination was performed on the
victim, and C.E. spoke with police, Sergeant Tracy May, and the doctor. The following
day, October 11, 2012, she took the victim to “the advocacy center.”

       Dr. Tamara Davis is employed by the T.C. Thompson Children’s Hospital as a
pediatric emergency room physician. She spoke with C.E. who told her that the victim
disclosed to her “a family friend had kissed her mouth and face and licked and touched

                                           -2-
her vaginal area and buttocks without penetration.” Dr. Davis performed a “head-to-toe”
examination of the victim and collected a rape kit. She used a black light for a portion of
the exam and then swabbed those areas for DNA evidence. Dr. Davis noted that areas
around the victim’s mouth and outer vaginal lips/buttocks “fluoresced” from the black
light. Dr. Davis testified:

        It just kind of ties in with the fact that this patient disclosed to mom that
        someone could have potentially done something to put some sort of
        bodily fluids there, because the patient disclosed to mom specifically that
        the family friend kissed her mouth and face and licked and touched her
        vaginal area and buttocks. So with those areas immunoflourescing or
        lighting up with the black light, they could potentially be sites for bodily
        fluid that we could swab to get DNA evidence.

       The victim, now ten years old, testified that she knew Defendant because her
family previously lived with him. She recalled going to see a movie, Hotel Transylvania,
with Defendant on one occasion. The victim said that Defendant had asked her if she
wanted to go to the movie. Before the movie, Defendant took her to Walmart and bought
her a coloring book. After the movie, Defendant took her to his house, and then to his
bedroom. The victim noted that “Tito,” another resident, was in his own room when she
and Defendant arrived at the house. The victim testified that Defendant sat her on his
bed, pulled her pants and underwear down and began licking “[i]n her private” and on her
neck, and he kissed her on the mouth. The victim testified that she told Defendant to stop
but he did not stop. Defendant later took her home, and she told her mother what
happened. Her mother called police, and the victim was taken to the doctor.

       Investigator William Salyers of the Chattanooga Police Department was assigned
to the crime scene unit in October 2012. On October 15, 2012, he collected a buccal
swab from Defendant to test for DNA. He also photographed Defendant’s Cadillac
Escalade and swabbed the steering wheel for DNA.

       Sergeant Tracy May of the Chattanooga Police Department testified that she
worked with the family investigations unit in October 2012. She received a call shortly
before midnight on October 10, 2012, from a patrol officer who had taken a report
concerning the victim. Sergeant May told the officer to have C.E. and the victim go to
the Children’s Hospital at Erlanger, and Sergeant May met them there. Sergeant May
spoke with hospital staff and C.E., and she asked hospital staff to perform a rape kit
examination on the victim. Sergeant May explained that she did not speak with the
victim due to her age and noted that “we have forensic interviewers that usually we take
them to do that part, because I’m not trained to speak with a six-year-old like that.”
Sergeant May then collected the rape kit from Dr. Davis and transported it to the property
division at the Chattanooga Police Department. She also arranged for the victim to be


                                            -3-
interviewed by a forensic interviewer the following day, October 11, 2012. Sergeant
May observed the interview from a different room.

       Sergeant May testified that a search warrant was served at Defendant’s residence
on October 15, 2012. She noted that a movie ticket stub to Hotel Transylvania was
collected from a bedside table in Defendant’s bedroom. Officers also collected the
sheets, comforter, and towels from the room.

       Defendant was taken into custody and transported to the police department.
Sergeant May testified that she interviewed Defendant, and a translator was present for
the interview. Defendant was advised of his rights, which he waived. The interview was
recorded by both audio and video. Defendant told Sergeant May that he kissed the victim
on the cheek. Sergeant May testified that Defendant’s timeline of events was consistent
with that of the victim.

       Special Agent/Forensic Scientist Kim Lowe of the Tennessee Bureau of
Investigation (TBI) crime laboratory, forensic biology unit, testified that she tested the
DNA evidence in this case. Special Agent Lowe compared Defendant’s DNA profile to
swabs taken from the victim’s cheek, outer vaginal area, and ear. She explained that
DNA consistent in five locations with Defendant’s was found on the cheek swab. She
also testified that a full DNA profile that matched Defendant’s DNA in fifteen locations
was found on the victim’s ear swab and vaginal swab. Special Agent Lowe
acknowledged that the DNA from the victim’s cheek swab could have been transfer DNA
but the DNA from the ear and vaginal swabs in her opinion was by direct contact. The
following exchange took place during cross-examination:

      [Defense Counsel]:          Okay. Now, c, the ear, had how many locations?
      [Special Agent Lowe]:       It was a full profile, so we have 15 locations.
      [Defense Counsel]:          Fifteen locations. And so, in your opinion, that is too
                                  many locations to be [sic] come from a transfer?
      [Special Agent Lowe]:       Yes, especially since it was above our stochastic
                                  threshold.
      [Defense Counsel]:          Okay. All right. So are you - - I just want to make
                                  sure I’m understanding - - your [sic] telling the jury
                                  that you cannot have direct transfer of DNA and will
                                  see 15 locations; is that what you’re telling the jury?
      [Special Agent Lowe]:       Yes.
      [Defense Counsel]:          It’s not possible? I want to make sure.
      [Special Agent Lowe]:       It depends on how sensitive the kit is. Our chemistries
                                  and so forth, like the new stuff nowadays, it is
                                  possible, but the kits we used back then, they weren’t
                                  as sensitive, so it’s a lot harder then to get the full
                                  profile up.

                                          -4-
[Defense Counsel]:      I understand it may be harder, but it - - a 15-location
                        direct transfer happens, it’s just whether your lab can
                        pick it up with its particular test; correct?
[Special Agent Lowe]:   Not necessarily.
[Defense Counsel]:      Okay.
[Special Agent Lowe]:   Unless he’s, like, rubbing really hard on that.
[Defense Counsel]:      Okay.
[Special Agent Lowe]:   But I highly doubt it would come from a transfer.
[Defense Counsel]:      Okay.
[Special Agent Lowe]:   My opinion is it’s more direct contact.
[Defense Counsel]:      Okay. Your test now could pick up a direct transfer of
                        that much, but the test you had then could not; is that
                        what you’re saying?
[Special Agent Lowe]:   It still wouldn’t pick it up as strong as it did. It was a
                        very strong profile that came up.
[Defense Counsel]:      Okay. And just so we’ll know, what test are you
                        talking about that you used in 2013 for this report for
                        you to be able to say c had 15 locations and it could
                        not be direct transfer?
[Special Agent Lowe]:   It was the Identifiler Plus Amplification kit.
[Defense Counsel]:      The IDIS?
[Special Agent Lowe]:   The ID Plus.
[Defense Counsel]:      ID Plus test?
[Special Agent Lowe]:   Yes.
[Defense Counsel]:      Okay. All right. Now, let’s take a look at d, that’s the
                        outer vaginal, and it starts off - - we’ll go to the top of
                        the next page, but the only - - one sentence of that is
                        on this page, and that’s “Examination revealed the
                        presence of alpha-amylase, which may indicate the
                        presence of saliva,” and that’s the way each of the
                        previous two had started, and we’ve already discussed
                        that; correct?
[Special Agent Lowe]:   That is correct.
[Defense Counsel]:      Okay. All right. There’s the paragraph about DNA,
                        but the next one down, “The DNA profile obtained is a
                        mixture of genetic material from at least two
                        individuals.” And again, we’ve talked about that. You
                        can identify two. There may be fragments of others,
                        but you’ve identified two; is that - -
[Special Agent Lowe]:   If there were fragments of others, I would have been
                        able to tell you that, but in this case there is not.
[Defense Counsel]:      So what does - - then “at least two” just means two?
[Special Agent Lowe]:   On this instance, there are two individuals.

                                -5-
[Defense Counsel]:      Okay. So how many locations did you find on this
                        particular test?
[Special Agent Lowe]:   It was a full profile, so 15.
[Defense Counsel]:      Okay. And again, we’ve had testimony that this young
                        lady may have been kissed on her cheek by
                        [Defendant], and if that’s true, you are saying that a
                        small child who touches that, and then we have
                        testimony that within an hour or so - - well, some
                        testimony about possible urination within 10 or 20
                        minutes of being in contact with [Defendant], and
                        there was testimony a couple of hours later, there was
                        a urine sample taken from the young child, and it’s
                        your testimony that that DNA in that outer vaginal area
                        could not have come - - could not have come from
                        direct transfer?
[Special Agent Lowe]:   On the amylase on this one, it was the strongest that
                        showed positive for amylase, and it was also the
                        strongest one that had the strongest profile.
[Defense Counsel]:      So?
[Special Agent Lowe]:   So no, it would probably be direct.
[Defense Counsel]:      Probably?
THE COURT:              Now, what was your answer?
[Special Agent Lowe]:   It would be direct contact.
[Defense Counsel]:      I think you said “probably”?
[Special Agent Lowe]:   Probably direct contact.
[Defense Counsel]:      Okay. “Probably” meaning?
[Special Agent Lowe]:   Most likely.
[Defense Counsel]:      More likely than not?
[Special Agent Lowe]:   Yes.
[Defense Counsel]:      And so that would be your answer for b as well, more
                        likely than not, or the one we just did before this one,
                        which was - - I’m sorry, I’ve got them - - is c, would
                        that be your answer as well, “more probable than not,”
                        or stronger on the previous one than on this one?
[Special Agent Lowe]:   They are both strong on the amylase, they both have
                        very strong profiles above stochastic threshold. They
                        both are “most likely than not” come from direct
                        contact.
[Defense Counsel]:      More likely than not?
[Special Agent Lowe]:   Yes.
[Defense Counsel]:      Okay. Your Honor, just a moment.
[Defense Counsel]:      Mrs. Lowe, I want to make sure, because I’m writing
                        this down, “more likely than not”?

                                -6-
      [Special Agent Lowe]:       More likely to come from direct contact than not.
      [Defense Counsel]:          Okay.
      [Special Agent Lowe]:       In that order.
      [Defense Counsel]:          More likely than not to not come from direct contact?
      [Special Agent Lowe]:       No. More likely to come from direct contact than
                                  transfer.
      [Defense Counsel]:          Okay. All right. All right. That’s - - more like than
                                  not to come from direct contact. Okay. And your
                                  basis for saying that to the jury is based on what
                                  treatise, treatise or literature that you are offering that
                                  opinion to the jury?
      [Special Agent Lowe]:       Based on the number of tests I performed and all the
                                  cases that I’ve done, and the profiles, the strength of
                                  the profiles that I got, that is what I’m basing it on. In
                                  my opinion, based on the cases I have worked. Not on
                                  literature.
      [Defense Counsel]:          Okay. So its - - I want to make sure I’m crystal clear.
                                  It’s based on your experience and not on any research,
                                  literature, or treatise that are out there that may say
                                  otherwise?
      [Special Agent Lowe]:       That is correct.
      [Defense Counsel]:          Okay. And you’re not relying on any of those things
                                  to bolster your view; your view is based on your
                                  experience?
      [Special Agent Lowe]:       It’s based on my experience and through my training.

      Defense Proof

        Renato Tovar Gutierrez testified that most of his friends call him “Tito.” On
October 10, 2012, he was living with Defendant on North Concord Road. Mr. Gutierrez
testified that he also lived at the residence when the victim, her father, and C.E. lived
there. He did not recall if he saw the victim in the residence on October 10, 2012. Mr.
Gutierrez did not believe that the victim saw him in his room that night because he
always kept the door closed. He was usually able to hear when Defendant arrived home.
Mr. Gutierrez was at the residence when police executed the search warrant on October
15, 2012. He did not recall anything usual happening four or five days before the warrant
was executed.

       Mr. Gutierrez recalled hearing Defendant come home on October 10, 2012, and
that he was “walking and talking” on the phone. He said that Defendant left in less than
three minutes after coming home.



                                          -7-
       Dr. Nancy Aldridge is a psychotherapist, forensic interviewer, and forensic
evaluator. She is an expert in “forensic interviewing, child psychology.” Dr. Aldridge
reviewed the transcript of the forensic interview of the victim, and she reviewed the
victim’s trial testimony. Concerning the forensic interview, Dr. Aldridge testified:

        In reviewing the transcript of the interview, the interviewer followed
        protocol in that she developed rapport and gave the child guidelines as to
        how to respond. She talked about truth and only telling the truth, that
        she and the child both could only tell the truth. And then there were,
        after that, some statements that the child made that were misstated back
        to the child by the interviewer. There were some leading questions in
        the interview.

        *    *      *

        [. . .]. You look at consistency, what the child allegedly said prior to
        the forensic interview and then what the child said during the forensic
        interview. You also, talking about the pitfalls, knowing that this child
        had been previously interviewed, you absolutely do not want to suggest
        anything to the child, lead the child in any way, misstate what the child
        says to you, because her little memory’s already impacted.

        The forensic interviewer needs to go back and ask more about the initial
        disclosure, which didn’t occur in this case to the extent that it should
        have occurred, and the interviewer didn’t explore what other exposure
        the child could have had that could have related to what the child was
        disclosing.

When asked if the forensic interview added to the problem or clarified the situation, Dr.
Aldridge testified:

        Yes, sir.     The forensic interviewers definitely asked questions
        incorrectly. They did not allow the child to disclose from her free
        narrative, ask open-ended questions. When the child answered, the
        proper thing to say is “Tell me more, tell me what happened next, what
        happened before, tell me everything you can about a situation.” There
        were more direct questions, yes-no types of questions, and as I said,
        there were some mis-, misleading questions in there. So it would add to
        the, the contamination because some of what this child said in the
        interview, even in the interview, didn’t come from the child; it came
        from the interviewer.



                                          -8-
       Dr. William Joseph Watson, an expert in DNA analysis, is currently the CODIS
administrator for the State of New Mexico. He explained that CODIS is the combined
DNA indexing system. He further testified: “It’s the local, State and national DNA
database used by law enforcement to match convicted offenders to evidence that’s found
at crime scenes.” Dr. Watson reviewed the documentation of the DNA analysis
performed by the TBI in the present case. He agreed that the DNA from the swab of the
victim’s cheek could have been from direct contact or a transfer. Dr. Watson noted that
Defendant could have actually touched or kissed the victim’s face, which would be direct
contact, or “she could have touched his hand or touched his face and touched her own,”
which would be transfer. He agreed that he could not tell with any certainty how DNA
consistent with Defendant’s DNA got on the victim’s cheek. Dr. Watson noted that
“[y]ou can get transfer DNA without ever coming into contact with someone. You just
have to be in the same location.”

       Dr. Watson agreed that the DNA swab from the victim’s ear showed a DNA
profile with a “mixture of genetic materials from at least three individuals.” The major
contributor of DNA in the sample was from the victim, and Defendant was the minor
contributor.    There was “no further information concerning additional minor
contributions due to insufficient and/or degraded DNA.” Dr. Watson did not agree with
Special Agent Lowe’s opinion that DNA from the victim’s ear more than likely got there
by direct touch. He testified:

        Well, my opinion is, is that a statement like that has no real basis in
        science. It is possible to come into contact with a surface that has a lot
        of DNA on it or a little DNA on it. If you get a surface with a lot of
        DNA and you touch something on your body, you can transfer a lot of
        DNA. If you come into contact with a surface with a small amount of
        DNA and you touch your body, it will be a small amount of DNA. So
        the fact that it’s a full profile or not a full profile may be related to direct
        transfer or direct contact, but it may not be, and the problem is, there is
        no way to say for sure.

        I’ll give you an example. If, for example, [Defendant] came into –
        kissed the victim on the cheek and the victim touched her cheek and it
        was damp with saliva, and touched her ear, there could be a lot of DNA
        transfer.

        If there was saliva on a surface or if there was a significant amount of his
        DNA on a surface and she touched it and touched her ear, there could be
        a lot of DNA. Maybe then she touched her cheek and there would be
        less, and maybe then she touched her hand and there would be even less.
        So the problem is, is we can’t really say what order any of that occurred
        in, or if that occurred, or which one had which - - which stain, just by

                                             -9-
        looking at it, has more DNA. That’s the reason why we can testify to the
        DNA. We can say that in the 1-b swab from the cheek, five loci are
        consistent with [Defendant]. That’s borne out by the data. It absolutely
        is.

        In 1-c, there are 15 loci that are consistent with [Defendant]. That’s
        borne out by the data. There’s no argument. How it got there, that’s
        what’s at issue and that’s something that the science can’t tell you
        definitively one way or the other.

       Dr. Watson testified that the presence “alpha-amylase” could come from saliva or
urine. He agreed that the portion of Special Agent Lowe’s report concerning the swab of
the victim’s outer vaginal and buttocks area which stated that “examination revealed the
presence of alpha-amylase, which may indicate the presence of a saliva” was a true
statement. However, he noted that the “alpha-amylase” could have come from urine. Dr.
Watson did not agree with the conclusion that the DNA from the swab of the victim’s
outer vaginal and buttocks area was by direct contact. He testified:

        No, it’s the same problem. I mean, if the victim transferred a large
        amount of his DNA - - and when I say “a large amount,” I mean, we’re
        not talking about much DNA. It only takes about, well, for a full profile,
        mixed sample, depends on the lab, but maybe as little as 150 picograms,
        maybe a bit more.

        *    *       *

        So you’ve got about six picograms of DNA in a cell, in an intact cell, so
        what is that? About, let’s see, 150 to 200 divided by six - - math was
        never my strong suit - - let’s say 30 to 40 cells worth of DNA.
        Now again, is that - - there could certainly be a lot more than that, there
        probably is not much less than that in the sample that was tested, so, so
        again, we’re talking about enough DNA to get a full profile, which, like I
        said, is about 150 picograms or more, depending on the lab. But it
        doesn’t mean that there’s, like, a large deposit of DNA that would be in
        something that would necessarily even be a visible stain, so, so you can’t
        say how this got there.

        You can certainly say the possible explanations for it, and that is
        certainly one possible explanation is what [Defendant] is being accused
        of is accurate, that could be a possibility; but it’s also possible that that’s
        not accurate, that this could be transfer, because we don’t know. I think
        if the testimony was that the cheek swab partial profile might have been


                                            - 10 -
        consistent with transfer, well, that means transfer could have happened
        in this case. There’s just no way to say.

        We can say that it matches his DNA, it’s a full profile, 15 loci, we can’t
        exclude him, and, and we have a presumptive positive test for amylase,
        which may or may not indicate the presence of saliva. That’s all we can
        say for sure.

        On cross-examination, Dr. Watson agreed that alpha-amylase is found in urine,
fecal matter, and perspiration. He noted that “generally speaking, it is found at a higher
level in saliva than in other bodily fluids[.]” Dr. Watson agreed that the DNA found on
the victim’s outer vaginal swab was the strongest sample of DNA. He further testified:

        If we’re thinking about potentially transfer, that certainly could, if it was
        transferred from the victim’s hand to her body, that might have been the
        first site of transfer, and then from there, touch somewhere else on her
        ear and then her face or whatever, resulting - - each transfer, generally
        speaking, you go from a higher amount to a lower amount, so - - so what
        I’m saying is, it could be transfer, it might not be. If it was transfer, it
        could be the first site of transfer, but it did not have more DNA than the
        other samples, yes.

      State’s Rebuttal Proof

       Brenda Reed is employed by the Children’s Advocacy Center in Hamilton County
as a forensic interviewer coordinator. She interviewed the victim on October 11, 2012.
A DVD of the interview was played for the jury. Ms. Reed testified that Officer Luis
Diaz was also in the room because he was acting as a Spanish interpreter. She noted that
no one else is usually in a room with the victim when she conducts an interview. Ms.
Reed testified that Officer Diaz asked some of his own questions during the interview
which he was not supposed to do. However, she did not feel that the questions
compromised the integrity of the interview.

       On cross-examination, Ms. Reed disagreed with Dr. Nancy Aldridge’s testimony
that her interview with the victim did not follow protocol. She also was unaware of any
violation of protocol by having a uniformed police officer serve as an interpreter during
the interview. Ms. Reed testified that when Officer Diaz began asking questions, she
“attempted to handle things the best [she] could.” Ms. Reed further testified that she did
not know anything about the victim’s mother before the interview or their living
arrangements. She said, “That’s the information I would obtain from the child as I want
them to tell me[.]” She also noted that she obtains very little information before an
interview because that can affect her questioning. Ms. Reed testified that she did not
have a reason to ask the victim about her possible sources of sexual knowledge. She said,

                                           - 11 -
“I go based off of what the child told me when she told me she has been licked, and that’s
obvious knowledge that she has herself.” Ms. Reed testified that she had no reason to
believe that the victim was lying during the interview. She did not believe that asking the
victim “[h]as something happened” was a leading question or that it violated protocol.
Ms. Reed said, “That is the protocol I’m supposed to be following.” Ms. Reed did not
feel that other questions that she asked the victim were leading, and her questions were
proper.

       Ms. Reed agreed that it was not proper protocol for Officer Diaz to ask the victim
if Defendant kissed her just after the victim had said, “[Defendant] kissed the girls on the
mouth.” However Ms. Reed testified that Officer Diaz “did obtain the information that
we needed[.]” She agreed that Officer Diaz also asked the victim additional questions.
Ms. Reed did not agree that Officer Diaz’s questions were “out of control.” She thought
that he was attempting to make the victim comfortable. Ms. Reed testified that the victim
“gave an accurate description of what happened.”

       On redirect examination, Ms. Reed agreed that it was not her job to prosecute
Defendant, and she did not have any “stake” in whether he was prosecuted or not. She
said, “My goal is to get the most accurate information possible from a child.” Ms. Reed
further agreed that she begins an interview with very little information in order to avoid
bias. When asked why she told the victim that she was not in trouble, Ms. Reed testified:

        That’s something that we use as part of our guidelines to - - with all
        children. Typically when they’ve been called into an office with an
        adult/grownup that they don’t really know, they think that something’s
        wrong, something’s in trouble, they’re in trouble for something, so that’s
        why we just reassure them “you’re not in trouble for anything.”

        And with older kids who very well may be in trouble outside the
        interview room in terms of juvenile issues, other things like that going
        on, we even tell them “you’re not in trouble with us today,” so that they
        know whatever - - they can talk about, say whatever they need to in that
        room, they’re not going to get in trouble, especially if they have to use
        words that are not typically words they can use at home. They can use
        those words in our room and they’re not going to get in trouble either.

Ms. Reed also noted that all of her interviews do not “flow” exactly the same. She said,
“They’re all child-specific, they all follow the child’s lead where they take us, we obtain
the information as they’re giving us that information, and they all disclose differently and
are in different parts of disclosure at different times.”

Analysis


                                           - 12 -
       I.     Sufficiency of the Evidence

        The defendant argues that the evidence is insufficient to sustain his conviction for
rape of a child and that the trial court erred by not granting his motion for a directed
verdict. He contends that “the State did not prove beyond a reasonable doubt that any
sexual contact or crime whatsoever took place” and that “the State did not prove beyond
a reasonable doubt that Appellant sexually penetrated the victim’s vaginal (genital)
opening via any intrusion whatsoever, however slight.” Defendant further argues that
“[b]elieving every word of the fact witnesses, [C.E.] and [the victim], means abandoning
reality.” He also asserts that “no timeline proffered by the State even makes their story
plausible.” We disagree.

        When a defendant challenges the sufficiency of the evidence, the relevant question
for this court is “whether, after viewing the evidence in the light most favorable to the
State, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal,
“the State is entitled to the strongest legitimate view of the evidence and to all reasonable
and legitimate inferences that may be drawn therefrom.” State v. Elkins, 102 S.W.3d
578, 581 (Tenn. 2003) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)).
Therefore, this court will not re-weigh or reevaluate the evidence. State v. Matthews, 805
S.W.2d 776, 779 (Tenn. Crim. App. 1990). Instead, it is the trier of fact, not this court,
who resolves any questions concerning “the credibility of witnesses, the weight and value
to be given the evidence, as well as all factual issues raised by the evidence.” State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997). A guilty verdict removes the presumption of
innocence and replaces it with a presumption of guilt. State v. Evans, 838 S.W.2d 185,
191 (Tenn. 1992). The burden is then shifted to the defendant on appeal to demonstrate
why the evidence is insufficient to support the conviction. State v. Tuggle, 639 S.W.2d
913, 914 (Tenn. 1982). This court applies the same standard of review regardless of
whether the conviction was predicated on direct or circumstantial evidence. State v.
Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011).

        As for Defendant’s motion for a directed verdict, we assume that trial counsel
intended to move for a judgment of acquittal rather than a motion for directed verdict. A
motion for a judgment of acquittal is a challenge to the sufficiency of the State’s evidence
of a defendant’s guilt. See Tenn. R. Crim. P. 29(a)(“Directed Verdict Abolished.
Motions for directed verdict are abolished and are replaced by motions for judgment of
acquittal.”). “The duty of the trial judge and the reviewing court on the determination of
a motion for a judgment of acquittal is the same as on a motion for a directed verdict.”
State v. Thomas, 158 S.W.3d 361, 386-87 (Tenn. 2005). Similarly, the standard of
review for a trial court’s denial of a motion for a judgment of acquittal is the same as the
“standard that applies on appeal in determining the sufficiency of the evidence[.]” State
v. Little, 402 S.W.3d 202, 211 (Tenn. 2013).


                                           - 13 -
       Tennessee Code Annotated section 39-13-522(a) defines rape of a child as “the
unlawful sexual penetration of a victim by the defendant or the defendant by a victim, if
the victim is more than three (3) years of age but less than thirteen (13) years of age.”
Sexual penetration includes “sexual intercourse, cunnilingus, fellatio, anal intercourse, or
any other intrusion, however slight, of any part of a person’s body or of any object into
the genital or anal openings of the victim’s, the defendant’s, or any other person’s body,
but emission of semen is not required.” T.C.A. § 39-13-501(7).

       Viewing the evidence in the light most favorable to the State, and contrary to
Defendant’s assertions, there was ample proof that Defendant committed the offense of
rape of a child. The victim’s mother testified that the victim told her that Defendant
kissed her mouth, neck, and her vagina. Dr. Tamara Davis examined the victim at T.C.
Thompson Children’s Hospital. She spoke with C.E. who told her that the victim
disclosed to her “a family friend had kissed her mouth and face and licked and touched
her vaginal area and buttocks without penetration.” Dr. Davis then performed a “head-to-
toe” examination of the victim and collected a rape kit. She used a black light for a
portion of the exam and then swabbed those areas for DNA evidence. Dr. Davis noted
that the areas around the victim’s mouth and outer vaginal lips/buttocks “fluoresced”
from the black light. She testified that “with those areas immunoflourescing or lighting
up with the black light, they could potentially be sites for bodily fluid we could swab to
get DNA evidence.” Special Agent Kim Lowe of the TBI tested the DNA in this case
and determined that a full DNA profile that matched Defendant’s DNA in fifteen
locations was found on the swab from the victim’s vaginal area. It was her opinion that
the DNA was from direct contact. She also noted that the vaginal swab had the strongest
DNA profile.

        The now ten-year-old victim testified that Defendant sat her on his bed, pulled her
pants and underwear down and began licking “[i]n her private” and on her neck, and he
kissed her on the mouth. The victim told Defendant to stop but he did not stop.
Defendant later took the victim home, and she told her mother what happened. During
the forensic interview at the child advocacy center, the victim, who was six years old at
the time, was asked to indicate on a drawing where on her body Defendant had licked
her. She drew a circle around her vagina. Also during the interview, the victim indicated
that Defendant kissed her “pee pee” with her tongue. This obviously does not refer to the
victim’s buttock area as alleged by Defendant in his brief. Ms. Reed testified that she had
no reason to believe that the victim was lying during her interview at the child advocacy
center.

       “While touching alone without intrusion would not constitute penetration under
our statute, licking does. Penetration includes cunnilingus which has been defined by our
courts as ‘oral contact with the female genitals.’ Oral penetration into the vagina is not
required.” State v. Reginald L. Parker, No. 02C01-9306-CR-00130, 1994 WL 716272, at

                                           - 14 -
*2 (Tenn. Crim. App. Dec. 28, 1994); State v. Troy Love, No. E2015-02297-CCA-R3-
CD, 2017 WL 1077062, at *15 (Tenn. Crim. App. Mar. 21, 2017). The victim testified
that the Defendant licked her private part. A jury could easily infer that the victim was
referring to her vagina. The jury, as was its prerogative, accredited the testimony of the
State’s witnesses and resolved any inconsistencies in favor of the State. Viewed in the
light most favorable to the State, a rational trier of fact could find the Defendant guilty of
rape of a child. State v. Farr, No. M201601216CCAR3CD, 2017 WL 4280701, at *7
(Tenn. Crim. App. Sept. 26, 2017), appeal denied (Jan. 17, 2018).

       II.    Prosecutorial Misconduct

       Defendant argues that the State made improper arguments during closing
statements by mischaracterizing the evidence presented at trial. More specifically,
Defendant contends that the State improperly argued that Defendant licked the victim’s
vagina, that Defendant’s saliva was on the victim’s vagina, and that cunnilingus was
performed on or in the victim’s vagina. We agree with the State that the Defendant failed
to contemporaneously object to the comments made by the prosecutor during closing
argument, and typically, when a prosecutor’s statement is not the subject of a
contemporaneous objection, the issue is waived. Tenn. R. Crim. P. 33 & 36(a); see also
State v. Thornton, 10 S.W.3d 229, 234 (Tenn. Crim. App. 1999); State v. Green, 947
S.W.2d 186, 188 (Tenn. Crim. App. 1997); State v. Little, 854 S.W.2d 643, 651 (Tenn.
Crim. App. 1992). Accordingly, this issue is waived, and we also decline plain error
review.

       III.   Excited Utterance

        Defendant argues the victim’s statement to her mother and her mother’s
subsequent phone call to 911 were inadmissible as they do not fall under any exceptions
to the hearsay rule. Hearsay is “a statement other than one made by the declarant while
testifying at a trial or hearing, offered in evidence to prove the truth of the matter
asserted.” Tenn. R. Evid. 801(c). Generally, hearsay is not admissible unless an
exception applies. Tenn. R. Evid. 802. An excited utterance, or “[a] statement relating to
a startling event or condition made while the declarant was under the stress of excitement
caused by the event or condition,” is an admissible exception under the rule. Tenn. R.
Evid. 803(2).

       In order to determine the admissibility of an alleged excited utterance, courts are
to apply a three-part test. First, the court must determine if a startling event or condition
occurred. The event “must be ‘sufficiently startling to suspend the normal, reflective
thought process of the declarant.’” Kendrick v. State, 454 S.W.3d 450, 478 (Tenn. 2015),
cert. denied, 136 S. Ct. 335 (Oct. 13, 2015) (quoting State v. Gordon, 952 S.W.2d 817,
820 (Tenn. 1997)). Next, the court must determine whether the alleged statement relates
to the startling event. “A statement relates to the startling event when it describes all or

                                            - 15 -
part of the event or condition, or deals with the effect or impact of that event or
condition.” Id. (citing State v. Stout, 46 S.W.3d 689, 699 (Tenn. 2001)). Finally, the
court must find that the statement was made while the declarant was under stress or
excitement from the startling event. Id. Courts should consider “whether the statement
suggests ‘spontaneity’ and whether the statement has a ‘logical relation’ to the shocking
event.” Id. (quoting Gordon, 952 S.W.2d at 820); see also State v. Smith, 857 S.W.2d 1,
9 (Tenn. 1993); Garrison v. State, 40 S.W.2d 1009, 1011 (1931). When a statement
meets each prong of the test, it passes muster under the excited utterance exception to the
hearsay rule. Id.

       The three-part test guides this Court’s review of the victim’s statements and the
911 call. Additionally, the Tennessee Supreme Court announced the following standard
regarding our review of hearsay evidence on appeal:

        The standard of review for rulings on hearsay evidence has multiple
        layers. Initially, the trial court must determine whether the statement is
        hearsay. If the statement is hearsay, the trial court must then determine
        whether the hearsay statement fits within one of the exceptions. To
        answer these questions, the trial court may need to receive evidence and
        hear testimony. When the trial court makes factual findings and
        credibility determinations in the course of ruling on an evidentiary
        motion, these factual and credibility findings are binding on a reviewing
        court unless the evidence in the record preponderates against them.
        Once the trial court has made its factual findings, the next questions—
        whether the facts prove that the statement (1) was hearsay and (2) fits
        under one of the exceptions to the hearsay rule—are questions of law
        subject to de novo review.

Id. at 479.

       The facts in the record support the trial court’s admittance of the victim’s
statement and the 911 call made by her mother under the excited utterance exception to
the hearsay rule. Tenn. R. Evid. 803(2). Concerning this issue, the trial court made the
following findings:

        803(2) states that an excited utterance is not excluded by the hearsay
        rule. In order to be an excited utterance, a statement must relate to a
        startling event or condition and be made while the declarant was under
        the stress of excitement caused by the event or condition. The child’s
        statement to the mother relayed to the 911 operator would be hearsay
        except for the fact that it could be an excited utterance and not excluded
        by the hearsay rule.


                                          - 16 -
The first question, is the statement of the child relating to a startling
event or condition? The child is telling her mother that - - the six-year-
old child is telling her mother that the defendant kissed her, touched her
private parts, and, according to the mother’s testimony, said that the
defendant licked her vagina. The Court finds that because the mother
testified that the child, when she was asked about why she smelled of
saliva, that the child got nervous, that the child got unsettled and started
to cry, the Court finds that that reflects the child’s emotion and that the
event was an event that, like we would have anticipated, would have
been a startling event or condition to the child.

The Court would expect that this kind of physical activity, if it did occur
by an adult on a six-year-old child, would be startling. And the child’s
emotion, as testified to by the mother, the Court finds to be credible
related to that particular issue, and the Court makes that finding based on
observing her on direct testimony and on cross-examination.

The Court finds that this certainly would be a startling event or
condition; and the Court finds that the declarant, the child, was under the
stress of the excitement, as exhibited by her emotion, the nervousness,
the unsettled nature of her emotion and her crying; and the Court finds
that the time of the startling event was on the night on which the
statement was made by the child to her mother, and, as [the prosecutor]
argued, that the child’s mother was the first adult to receive the report
from the child of this startling event involving the touching and licking
of her vagina.

So the Court finds that the statement by the child for those reasons is an
excited utterance.

And then related to the phone call and the mother’s statements in the
phone call, the question, again, related to the timing of the phone call,
certainly the mother almost immediately called 911. Her testimony was
that the first thing that came to her mind was to call the police at 911. So
certainly the timing of the statement in relation to the startling event that
the mother witnessed is satisfactory and meets the standard for what is
deemed to be an excited utterance.

The Court must find that the event that the mother witnessed was
startling, and the Court finds that the six-year-old child telling her
mother that this friend of their family had not only kissed her six-year-
old daughter, but had touched and - - touched her private parts and licked
her vagina, that that indeed was a startling event for the mother, and that

                                   - 17 -
        the mother made the statement while under the stress of excitement and
        that she immediately called 911.

        Different people do express emotions in different ways. The Court gives
        credit to the testimony of the mother here that her statement was, “I was
        in shock.” I think that it’s possible to make a statement while in shock
        and not appear to be - - well, rather than stating it in a negative context,
        I’ll say this: I think it’s possible to make a statement while in shock and
        have a flat emotion displayed rather than the heightened emotion, but I
        still believe the mother was in shock based on just the nature of what I
        would have expected her to be based on this kind of a report and the fact
        that the mother immediately called 911. She didn’t call a friend, she
        didn’t call another family member; she called the police immediately and
        made this report.

        So I find that both statements by the child and by the mother, the
        mother’s statement being on the 911 recording, that both of those
        statements were excited utterances and are admissible.

       The record supports the trial court’s findings. C.E. testified that shortly after the
victim arrived home from being with Defendant, she kissed the victim on the cheek and
noticed that it smelled like saliva. She then asked the victim if someone had kissed her
on the mouth or the cheek. C.E. noticed that the victim became nervous, and the victim
told her that Defendant had kissed her. When C.E. asked if anything else happened, the
victim began to cry and said that Defendant kissed her mouth, her neck, and her vagina.
C.E. immediately called 911. She testified: “Well, I was in shock. The first thing that
came to mind was to call the police at 911.” C.E. further said: “I thought the worse. I
thought that he had abused her, raped her; and while I was on the phone, I took her pants
off to make sure nothing was wrong.” The evidence presented at trial established all
three prerequisites necessary for the statement by the victim and the 911 call to be
admitted as excited utterances. Defendant is not entitled to relief on this issue.

       IV.    Length of Sentence

        Defendant contends that the trial court erred by imposing a sentence of thirty
years for his rape of a child conviction.

        Our standard of review of the trial court’s sentencing determinations is whether
the trial court abused its discretion, and we apply a “presumption of reasonableness to
within-range sentencing decisions that reflect a proper application of the purposes and
principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The
party challenging the sentence on appeal bears the burden of establishing that the
sentence was improper. T.C.A. § 40-35-401 (2017), Sentencing Comm’n Cmts. In

                                           - 18 -
determining the proper sentence, the trial court must consider: (1) the evidence, if any,
received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on the mitigating and enhancement factors set out in Tennessee Code
Annotated sections 40-35-113 and -114; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in
Tennessee; (7) any statement the defendant made in the defendant’s own behalf about
sentencing; and (8) the result of the validated risk and needs assessment conducted by the
department and contained in the presentence report. See T.C.A. § 40-35-210; State v.
Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001). The trial court must also consider
the potential or lack of potential for rehabilitation or treatment of the defendant in
determining the sentence alternative or length of a term to be imposed. T.C.A. § 40-35-
103 (2017).

       Trial courts are “required under the 2005 amendments to ‘place on the record,
either orally or in writing, what enhancement or mitigating factors were considered, if
any, as well as the reasons for the sentence, in order to ensure fair and consistent
sentencing.’” Bise, 380 S.W.3d at 698-99 (quoting T.C.A. § 40-35-210(e)). Under the
holding in Bise, “[a] sentence should be upheld so long as it is within the appropriate
range and the record demonstrates that the sentence is otherwise in compliance with the
purposes and principles listed by statute.” Id. at 709-10.

       Here, the record reflects that the trial court in sentencing Defendant that two
enhancement factors were considered, including Defendant’s history of criminal
convictions in addition to those necessary to establish the range, and Defendant abused a
position of private trust in the commission of the offense. See T.C.A. § 40-35-114(1) &
(14). The trial court also found as a mitigating factor that Defendant had a consistent
work history. T.C.A.§ 40-35-113(13). The record supports consideration of the two
enhancement factors in determining the sentence. Defendant does not challenge the trial
court’s consideration of those factors in setting the sentence.

       Defendant’s conviction for rape of a child is a Class A felony. As a Range II
offender, Defendant’s sentencing range was twenty-five to forty years by operation of
law for the offense of rape of a child. T.C.A. §§ 39-13-522(b)(1), 30-13-522(b)(2), and
40-35-112(b)(1). Defendant’s sentence of thirty years for this offense is within the range.

      We conclude that the trial court properly sentenced Defendant. The trial court
considered the relevant principles and sentenced Defendant to a within-range sentence.
As such, the Defendant is not entitled to relief on this issue.

                                   ____________________________________________
                                   THOMAS T. WOODALL, JUDGE

                                          - 19 -